OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
The record reflects that ROBBIE GENE KEE, henceforth appellant, was convicted by a jury of committing the offense of third degree felony theft, after which the trial judge assessed punishment at three (3) years’ confinement in the Department of Corrections.
On direct appeal, the Dallas Court of Appeals reversed the trial court’s judgment of conviction and sentence after finding that the trial judge committed reversible error by refusing to order the State to reveal the name of its informant. See Kee v. State, 666 S.W.2d 199 (Tex.App. — 5th 1983). Thereafter, this Court granted the State’s petition for discretionary review in order to review the decision of the court of appeals that sustained appellant’s contention that the trial judge erred in refusing to order the State to disclose the name of its informant, who was implicated in the commission of the offense, when it was relevant to the issue of appellant’s guilt.
*789We have considered the issue presented and the Dallas Court of Appeals’ disposition of that issue. Now, it appears that the decision to grant the State’s petition for discretionary review was improvident.
Therefore, the State’s petition for discretionary review is hereby dismissed pursuant to Tex.R.App.Pro. Rule 202(k).
IT IS SO ORDERED.
CLINTON, J., concurs in the result.
ONION, P.J., and McCORMICK and CAMPBELL, JJ., dissent.